Citation Nr: 1728742	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches prior to January 14, 2015, and a rating higher than 30 percent since.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1986 to July 2008.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In the decision the RO granted service connection for migraine headaches and assigned an initial noncompensable (i.e., 0 percent) rating for this disability retroactively effective from August 1, 2008.  The Veteran appealed for a higher initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (In this circumstance, that is, when a claimant appeals an initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, compensates the claimant for this variance in the severity of his disability).

In support of is claim for a higher rating for this disability, the Veteran testified before the undersigned Veterans Law Judge during a January 2012 videoconference hearing.  A transcript of the hearing is of record.

The Board since has twice remanded this claim for additional development and consideration, initially in March 2014 and subsequently in August 2014.  There was compliance, certainly the acceptable substantial compliance, with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A March 2015 rating decision since issued, on remand, granted a higher 30 percent evaluation for the migraines, but only as of January 14, 2015.  So this appeal now concerns whether the Veteran was entitled to an initial compensable rating for this service-connected disability prior to January 14, 2015 (meaning from August 1, 2008 to January 13, 2015), and whether he has been entitled to a rating higher than 30 percent for this disability since January 14, 2015.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that it is presumed a claimant is seeking the maximum possible rating for a service-connected disability, unless he expressly indicates otherwise).  And this is indeed the situation here, as the Veteran is withdrawing this appeal, thus, the Board is summarily dismissing it.


FINDING OF FACT

In June 2017, through his representative, the Veteran notified the Board that he is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In a recent June 2017 statement, the Veteran, through his representative, withdrew this appeal - that is, to the extent it now concerns whether a rating higher than 0 percent was warranted for his migraines prior to January 14, 2015, and whether a rating higher than 30 percent has been warranted for them since.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this now bifurcated claim, and it consequently must be dismissed.


ORDER

This appeal as to entitlement to an initial compensable evaluation for the migraines prior to January 14, 2015, and to a rating higher than 30 percent since, is dismissed. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


